—Judgment, Supreme Court, New York County, rendered March 20, 1978, convicting defendant, after jury trial, of criminal possession of a forged instrument in the second degree, criminal possession of a weapon in the third degree, and criminally using drug paraphernalia in the second degree and sentencing him, as a second felony offender, to concurrent indeterminate terms of from two to four years on each count, modified, on the law, to the extent of vacating the sentence of two to four years on the count of criminally using drug paraphernalia in the second degree and imposing instead a concurrent sentence of one year, and, as so modified, affirmed. The case is remitted to the Supreme Court, New York County for further proceedings pursuant to CPL 460.50 (subd 5). The People concede, and we agree, that defendant was improperly sentenced to two to four years on his misdemeanor conviction of criminally using drug paraphernalia in the second degree (Penal Law, § 220.50). The maximum permissible sentence is one year for this class A misdemeanor conviction (Penal Law, § 70.15). Concur—Kupferman, J. P., Birns, Fein and Lupiano, JJ.